Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 28, 35, 44, 49, 61, 75, 94, 102, 117, 127 and 132 are pending in the Claim Set filed 6/16/2022.
No claim has been amended.
Claims 3, 6, 8, 9, 11, 12, 15-17, 20, 21, 23-26, 29-34, 36-43, 45-48, 50-60, 62-74, 76-93, 95-101, 103-116, 118-126, 128-131 and 133-144 are cancelled.
Claims 75, 117 and 127 are withdrawn.
Herein, claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 28, 35, 44, 49, 61, 94, 102 and 132 are for examination.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/01/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.



Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 61, 94, 102 and 132 are rejected under 35 U.S.C. 103(a) as being unpatentable over Handley et al (US20160367460, cited in IDS filed 3/03/2020) [Handley] in view of Stroud et al (WO2010054219) {Stroud] and Faler et al (US 20080112909) [Faler] is maintained.
Regarding claims 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 61, 94, 102 and 132,
Handley teaches a composition comprising a solution of genipin (elected semi-permanent colorant), water and ethyl alcohol (elected volatile solvent) is provided and applied to an adhesive applicator article to be used for semi-permanent tattooing, wherein ethyl alcohol is added to water solvent to enhance drying capabilities and increased genipin solubility ([0032-0038]; (Formula 1-3: [0052-0054]; claims 1-2, 8). Handley teaches that the composition comprises genipin preferably in an amount in the range of 75 mM, i.e., about 1.7 wt/wt, to 200 mM, i.e., about 4.5% wt/wt ([0038]; [0054]); i.e., about 5% w/w) and 75-99 percent by volume of water and approximately 5 percent by volume of a solvent ([0020]; Hanley: claim 14), which overlaps with the claimed amounts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05. Also, Hanley teaches a natural blue dye composition and colorant thereof is prepared by reacting genipin with taurine [0086]. Hanley teaches polysaccharides are used as thickening agent ([0019]; [0045]; Hanley: claim 13). Furthermore, Handley teaches an applicator for applying a temporary tattooing ink comprising a multi-layered pad having a first adhesive layer, a second adhesive layer, an ink-containing layer and a cut-away top layer; wherein a tattoo design is cut into each of the first and second adhesive layers and a temporary tattooing ink is absorbed into the ink containing layer; the temporary tattooing ink comprising genipin, wherein each of the first and second adhesive layers are double-sided adhesive layers ([0022-0023]; See entire document, reads on claim 94, 102 and 132). Further, Handley teaches that the composition comprises 75-99 percent by volume of water and approximately 5 percent by volume of a solvent (claim 14); reads on one or more volatile solvents).
Handley differs from the claims in that the document does not teach one or more semi-volatile semi-permanent colorant solubilizers selected from the group consisting of a polyethylene glycol, an alkyl glycol, and an alkylene glycol ether, wherein the one or more semi-volatile semi-permanent colorant solubilizers is diethylene glycol monoethyl ether.
However, Stroud and Faker, as a whole, cure the deficiency. 
	Stroud teaches ink compositions for marking surgical patients and for other uses needing a scrub-resistant ink comprising water and water miscible alcohol, e.g., ethanol, (i.e., the residue or balance of the composition), wherein glycol ethers enhance penetration through skin, wherein flammability issues are abated when glycol ethers are substituted for primary alcohols in dye formulations, wherein ethoxydiglycol (diethylene glycol monoethyl ether) is a preferable glycol ether because of its low toxicity (p.4-5, [0022]; Stroud: claim 7), wherein the balance of the ink composition is no more than about 20 percent of the ink composition; wherein the balance of the solution may be no more than 5%, or 3%, or 2%, or 1 %, or 0.5% of the ink composition [0023].
Faler teaches personal care compositions comprising one or more components that facilitate penetration through the upper stratum corneum barrier to the deeper skin layers, such as may be the case when employing the compositions of the present invention as a tattoo composition, wherein the composition is injected into the skin of the person receiving the tattoo, wherein the penetration enhancer is ethoxydiglycol (i.e., diethylene glycol monoethyl ether) [0101].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition comprising a solution of genipin used for semi-permament tattooing as taught by Handley in accordance with the teaching of Stroud and Faler, as a whole, regarding ethoxydiglycol (diethylene glycol monoethyl ether) in order to provide an improved composition for semi-permament tattooing wherein the diethylene glycol monoethyl ether would be expected to enhance the penetration of genipin through skin and decrease flammability and toxicity issues in a the dye formulation in accordance with the teachings of Stroud and Faler, as a whole, while having a reasonable expectation of success.
Regarding claims 2 and 4,
The composition as taught by Handley and Stroud, as a whole, would be indistinguishable from the claimed composition, so that the composition as taught by the references would necessarily provide a composition that has a viscosity from about 1 to about 7 centipoise and a surface tension from about 20 to about 35 dynes/cm. This property or properties would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581 (CCPA 1981)). Lack of recognition of the inherency by those skilled in the art is thus not dispositive. Moreover, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Handley, Stroud and Faler, as a whole.

The rejection of claims 28, 35, 44, 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handley et al (US20160367460, cited in IDS filed 3/03/2020) [Handley] in view of Stroud et al (WO2010054219) {Stroud] and Faler et al (US 20080112909) [Faler] as applied to 1, 2, 4, 5, 7, 10, 13, 14, 18, 19, 22, 27, 61, 94, 102 and 132 above and further in view of Edaka et al (US 20170135921) and Soerens et al (US 20060142445) [Soerens] is maintained.
The teachings of Handley, Stroud and Faler, as a whole are described above.
Handley, Stroud and Faler differ from the claims in that the documents do not teach that the composition comprising a solution of genipin (semi-permanent colorant), water and ethyl alcohol (elected volatile solvent) and ethoxydiglycol (diethylene glycol monoethyl ether (semi-permanent colorant solubilzer) used to provide semi-permanent tattoos further comprises (elected species): 1,2-hexanediol (surface-active agents); trehalose (matrix component); polyethylene glycol (penetration enhancer) and further comprise a temporary colorant: Blue.
However, Edaka and Soerens, as a whole, cure he deficiencies.
Edaka teaches colorants and ink formulation materials for use in cosmetic applications comprising 1,2-hexanediol, wherein 1,2-hexanediol is provided therein as a penetrant, polyethylene glycol is used for humectant and Blue dye is disclosed as a suitable colorant, wherein an advantage of the formulations comprise ink sets used to provide a full spectrum of colors for use in cosmetic applications ([0002]; [0009]; Table 1; see entire document).
Soerens teaches using trehalose as a moisturizing additive in an adhesive composition wherein the adhesive is provided to attach tattoos to the skin ([0042]; [0048]; See entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a semi-permanent tattoo composition as taught by Handley, Stroud and Faler, as whole, to further comprise 1,2-hexanediol, trehalose, polyethylene glycol and a colorant Blue. One skilled in the art would have recognized the benefit thereof and would have been motivated to do so in order to provide formulations comprising a full spectrum of colors comprising genipin and at least a Blue colorant in order to provide varied semi-permanent tattoo formulations comprising a full spectrum of colors while having a reasonable expectation of success in view of the teachings of Edaka and Soerens, as a whole.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, a compound cannot be separated from its properties, regardless of what it types of excipient it is classified. Applicant's attention is directed to MPEP 2112.01 II which discloses 'Products of identical chemical composition cannot have mutually exdusive properties." Tn re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir 1990).
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Handley, Stroud, Faler, Edaka and Soerens, as a whole.

Response to Arguments
Applicants argue that the Examiner's rationale for combining the glycol ethers of Stroud with the compositions of Handley is based on substituting primary alcohols for glycol ethers in order to reduce flammability. The compositions of claim 1 comprise one or more volatile solvents, which can include primary alcohols: claim 18 where methanol, ethanol, and isopropanol are listed as volatile solvents. Handley discloses that isopropanol or ethanol can be added to the compositions to enhance skin absorption and dying capabilities, and Stroud states glycol ethers have similar salvation powers of alcohols. As such, Applicant argues that one of skill in the art would not look to Stroud to reduce the flammability of a composition by substituting primary alcohols for glycol ethers, while also still allowing primary alcohols to be included in the composition.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Handley teaches a composition comprising a solution of genipin, water and ethyl alcohol for semi-permanent tattooing, wherein Handley teaches that ethyl alcohol increases the solubility of genipin and also enhances the drying capabilities of a semi-permanent tattooing composition. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefit and would have been motivated to include ethyl alcohol to increase the solubility of genipin (semi-permanent colorant) in view of the teachings of Hanley wherein it would necessarily follow that ethyl alcohol (volatile solvent) would enhance the drying properties of a semi-permanent tattooing composition. Furthermore, Stroud teaches ink compositions comprising ethyl alcohol and diethylene glycol monoethyl ether wherein diethylene glycol monoethyl ether is included in the composition as a penetration enhancer and also minimize flammability issues. Further, Faler further makes it obvious to those skilled in the art that ethoxydiglycol (diethylene glycol monoethyl ether) is a penetration enhancer. Thus, it would have been well within the purview of one of ordinary skill in art to optimize the amount of diethylene glycol monoethyl ether and ethyl alcohol in a semi-permanent tattooing composition having a reasonable expectation of success that when combined together they would provide an enhancement of the solubility of genipin along with an improvement of the penetration of genipin into the skin in view the teachings of Hanley and Stroud, as a whole, of which would be the natural result of the combination of the prior art elements. Furthermore, Stroud does not criticize, discredit, or otherwise discourage including ethyl alcohol with diethylene glycol monoethyl ether in the ink composition. Moreover, the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to optimize the amounts of ethyl alcohol with diethylene glycol monoethyl ether in a semi-permanent tattooing composition as taught by Hanley, Stroud and Faler, as a whole, to provide an improved composition for providing semi-permanent tattooing.

Applicants argue that Soerens discloses many classes of compounds including binder polymers, surfactants, plasticizers, moisturizers, antioxidants, and botanicals. Soerens discloses sub-classes and/or specific examples for each of the classes of compounds. Although Soerens discloses trehalose, there is no motivation to select this particular component from the large provided lists of various additives in Soerens. Edaka does not remedy the deficiencies of Soerens as it is silent with respect to trehalose.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Soerens explicitly teaches using trehalose as a moisturizing additive in tattooing compositions, whuch would provide motivation to include it in a tattooing compoistion. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefit of further including trehalose in the semi-permanent tattooing composition as taught by Hanley, Stroud and Faler, as a whole, to further comprise additional beneficial properties (i.e., moisturizing the skin) to a semi-permanent tattooing composition. Though picked from a "laundry list", it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985). Furthermore, it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).

Conclusions
No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626